Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting defendant of the crime of selling alcoholic beverages to an intoxicated person, and sentencing him to pay a fine of $500 or serve three months in the City Prison, reversed on the law and the facts, the information dismissed and the fine remitted. While the proof was sufficient to sustain a finding that the bartender sold alcoholic beverages to an intoxicated person, the weight of the evidence was to the effect that the premises were licensed in the name of Sol O. Strauss, Inc., and not in defendant’s name individually. The information in the Magistrate’s Court, as there corrected, was filed against Sol O. Strauss, Inc. The corporation and not the defendant was held for the Court of Special Sessions, and that court was, therefore, without jurisdiction to try the appellant. Lewis, P. J., Hagarty, Johnston, Adel and Nolan, JJ., concur.